Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
This is an AIA  application filed December 23, 2021.
The earliest effective filing date of this AIA  application is seen as December 23, 2020, the date of the earliest priority application (FRANCE 2014107).
The claims originally filed December 23, 2021 are entered, currently outstanding, and subject to examination.
This action is in response to the original filing of the same date.
Claims 1-13 are currently pending.
No claims were amended.
No claims have been cancelled.
No claims have been withdrawn.
No claims were added.
Claims 1-13 are currently outstanding and subject to examination.
This is a non-final action and is the first action on the merits.
Allowable subject matter is not indicated below.
Often, in the substance of the action below, formal matters are addressed first, claim rejections second, and any response to arguments third.

Special Definitions for Claim Language - MPEP § 2111.01(IV)
No special definitions are seen as present in the specification regarding the language used in the claims. Consequently, the words and phrases of the claims are given their plain meaning.  MPEP §§ 2173.01, 2173.05(a), and 2111.01.
If special definitions are present, Applicant should bring those to the attention of the examiner and the prosecution history with its next response.

Claim Objections
The following claim is objected to because of the indicated informality/ies:
Claim(s)
Informality/ies
7
grammatical or typographical error, “wherein” may be missing.


Improper Multiple Dependent Claims
Claim 12 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim should refer to other claims in the alternative only.  See MPEP § 608.01(n).  Accordingly, the claim has not been further treated on the merits.
With respect to claim 12, due to its improper multiple dependency, the claim is not examined on its merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 13 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2020/0158972 of Koshinz et al. (Koshinz).
With respect to claim 1, Koshinz (Figs. 2-5E) discloses an assembly comprising:
a tube (thin flexible protection tube 60, ¶ 47); and
at least one optical cable (POF cables 36a-c, ¶ 50),
said optical cable being placed inside said tube (Figs. 2-5E),
wherein tube has a main layer comprising one first polymer material, said first polymer material comprising at least one polymer of polyimide (¶ 49, "the protection tube 60 is made of polyimide").
With respect to claim 13, Koshinz as set forth above discloses the assembly according to claim 1, including one wherein
said assembly is configured to be employed as an aeronautics assembly.
Fig. 1 shows "some components of an avionics system that includes LRUs which may communicate with each other via an optical network that includes two star couplers in accordance with one proposed implementation for an aircraft.”  Figs. 4A-D show three POF cables (corresponding to ones per claim 1) connected to a star coupler.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors.  In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Koshinz as set forth above.
With respect to claim 11, Koshinz as set forth above discloses the assembly according to claim 1, but not one wherein
the tube has an inner diameter d and in that the optical cable has an outer diameter d, the ratio d/d ranging from 0.10 to 0.80.
Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device.  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  MPEP § 2144.04(IV).
As the scope of claim 11 departs from that of claim 1 only with regards to the relative dimensions, the claimed device is not patentably distinct from the prior art device of 1 as set forth above.
The size of any commercial object is subject to market demands and user requirements.  As there are no restrictions on the size of the elements involved, any scheme regarding the relative sizes is seen as within the skill of the person of ordinary skill in the art before the effective filing date of the claimed invention.
Herein, this analysis is referred to as “relative dimensions”.

Claims 2-5, 9, and 10 are rejected under 35 U.S.C. § 103 as being unpatentable over Koshinz as set forth above in view of U.S. Patent Application Publication No. 2006/0018611 of Maida (Maida).
With respect to claim 2, Koshinz as set forth above discloses the assembly according to claim 1, but not one wherein
the tube comprises an inner layer comprising at least one second polymer material different from the first polymer material,
said inner layer being surrounded by the main layer.
Maida discloses a method and system for providing a hydrogen diffusion barrier for fiber optic cables used in hostile environments that includes:
a tube (Fig. 1D, fiber optic cable 100) having an inner layer (buffer layer 116, ¶ 38) comprising at least one second polymer material (Polypropylene, Fluoroethylenepropylene (FEP), Ethylene-chlorotrifluoroethylene (ECTFE), Polyvinylidene fluoride (PVDF), perfluor alkoxy (PFA), Polyether-ether-ketone (PEEK), TEFLON, TEFLON PFA, TETZEL, or any other suitable material) different from the first polymer material (outer axial tube 118; ¶ 39, "In other embodiments, outer axial tube 118 can comprise a high strength and/or high temperature polymer, such as, for example, a carbon based polymer, a polyimide, or other suitable epoxy or polymer."),
said inner layer being surrounded by the main layer (Fig. 1D).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide an additional inner layer along the lines of Maida in a system according to Koshinz as set forth above in order to protect the underlying structures (Maida ¶ 38, "protecting hydrogen barrier shell 114 and/or core 102 from damage that may result from vibration").  This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows.  In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (a protected optical fiber/cable) would occur.  MPEP § 2141(III).  This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
Further, the combination would then provide:
the tube comprises an inner layer comprising at least one second polymer material different from the first polymer material,
said inner layer being surrounded by the main layer.
With respect to claim 3, Koshinz in view of Maida as set forth above discloses the assembly according to claim 2, including one wherein
the second polymer material comprises at least one fluorinated polymer.
Maida, ¶ 38, "Buffer layer 116 can comprise, for example, … Fluoroethylenepropylene (FEP), …"
With respect to claim 4, Koshinz in view of Maida as set forth above discloses the assembly according to claim 1, but not one wherein
the optical cable comprises a central part comprising one or more optical fibres,
the central part being surrounded by a protective jacket.
Maida, Fig. 1D, provides:
the optical cable (fiber optic cable 100) comprises a central part (Fig. 1A, ¶ 18, core 102) comprising one or more optical fibres (three optical fibers 104a-104c),
the central part (102) being surrounded by a protective jacket (inner axial tube 110).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to increase signal capacity and protection along the lines of Maida in a system according to Koshinz in view of Maida as set forth above in order to provide more and more protected optical bandwidth.  This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows.  In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (a protected optical fiber/cable) would occur.  MPEP § 2141(III).  This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
With respect to claim 5, Koshinz in view of Maida as set forth above discloses the assembly according to claim 4, but not one wherein
the protective jacket comprises at least one third polymer material comprising at least one fluorinated polymer.
Maida ¶ 19 discloses: "In other embodiments, inner axial tube 110 can comprise a high strength and/or high temperature polymer, such as, for example, a carbon based polymer, a polyimide, or other suitable epoxy or polymer."
Maida ¶¶ 38 and 41 indicates the use of fluorinated polymers for its other layers (Fluoroethylenepropylene (FEP), Ethylene-chlorotrifluoroethylene (ECTFE), Polyvinylidene fluoride (PVDF), perfluor alkoxy (PFA), ¶ 38; Ethylene-chlorotrifluoroethylene (ECTFE), Fluoroethylene-propylene (FEP), Polyvinylidene fluoride (PVDF), ¶ 41).
The use of such fluorinated polymers is seen as applicable to all other, relevant layers, including inner axial tube 110.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a fluorinated polymer, such as polyvinylidene fluoride (PVDF) along the lines of Maida in a system according to Koshinz in view of Maida as set forth above in order to provide protection from known materials.  This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows.  In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (a protected optical fiber/cable) would occur.  MPEP § 2141(III).  This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
With respect to claim 9, Koshinz in view of Maida as set forth above discloses the assembly according to claim 1, but not one wherein
the tube has an inner surface having a static friction coefficient µs1 and in that the optical cable has an outer surface having a static friction coefficient µs2,
the difference between µs1 and µs2 having an absolute value ranging from 0.05 to 0.70.
For product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.  In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01(I).
Consequently, because Koshinz in view of Maida as set forth above as set forth above provides the structure of claim 4, the combination is seen as also providing the same claimed properties or functions of claim 9.
Unsupported features are seen to directly result from the supported/claimed structures.  No authority is known by which unsupported or “naked” functions/characteristics/features can be claimed and subject to exclusive protection.
Below, this analysis is referred to as “same product/same features”.
With respect to claim 10, Koshinz in view of Maida as set forth above discloses the assembly according to claim 1, but not one wherein
the tube has an inner surface having a dynamic friction coefficient µd1 and in that the optical cable has an outer surface having a dynamic friction coefficient µd2,
the difference between pd1 and µd2 having an absolute value ranging from 0.05 to 0.70.
Same product/same features per above.

Claims 6 and 7 are rejected under 35 U.S.C. § 103 as being unpatentable over Koshinz in view of Maida as set forth above and further in view of U.S. Patent No. 8,639,075 of Burnett (Burnett).
With respect to claim 6, Koshinz in view of Maida as set forth above discloses the assembly according to claim 4, but not one wherein
the protective jacket comprises a protective sheath and a fabric screen,
the protective sheath surrounding the fabric screen.
Burnett discloses a fiber optic cable with readily removable jacket that includes (Fig. 1):
the protective jacket comprises a protective sheath (jacket 115) and a fabric screen (net 145),
the protective sheath surrounding the fabric screen (per Fig. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a sheath and screen system along the lines of Burnett in a system according to Koshinz in view of Maida as set forth above in order to provide additional protection and support for a fiber optic cable.  This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows.  In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (a protected optical fiber/cable) would occur.  MPEP § 2141(III).  This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).
With respect to claim 7, Koshinz in view of Maida and Burnett as set forth above discloses the assembly according to claim 6, the fabric screen is directly in contact with the central part.
Per claim 6 above, this would be the configuration that would be reached by the combination.

Claim 8 is rejected under 35 U.S.C. § 103 as being unpatentable over Koshinz as set forth above and further in view of U.S. Patent Application Publication No. 2007/0230880 of Kachmar (Kachmar).
With respect to claim 8, Koshinz as set forth above discloses the assembly according to claim 1, but not one wherein the polymer of polyimide is chosen from among
the polyetherimides,
the polyamideimides,
the copolymers of polyetherimide-siloxane, and
one of the mixtures thereof.
Kachmar discloses a telecommunications cable jacket adapted for post-extrusion insertion of optical fiber and methods for manufacturing the same that includes (¶ 32):
"The jacket 28 is preferable manufactured from an extrudable base material such as an extrudable plastic material.  Example base materials for the jacket include … polyesters such as … polyetherimide …."
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to polyetherimide as a jacket/cover material along the lines of Kachmar in a system according to Koshinz as set forth above in order to protect the underlying structures.  This provides one rationale to combine the references.
Another completely independent and separately sufficient rationale arises as follows.  In making the combination (above), prior art elements (listed above) are combined according to known methods (per the references) to yield predictable results (a protected optical fiber/cable) would occur.  MPEP § 2141(III).  This additional rationale is a sufficient, a complete, and an explicitly-recognized rationale to combine the references and conclude that the claim is obvious both under the controlling KSR Supreme Court case and MPEP § 2141(III)(A).

Conclusion
Applicant’s publication US 20220252820 A1 of August 11, 2022 is cited.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The cited references have elements related to Applicant’s disclosure and/or claims or are otherwise associated with the other cited references, particularly with respect to optical cables and related assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW JORDAN whose telephone number is (571) 270-1571.  The examiner can normally be reached most days 1000-1800 PACIFIC TIME ZONE (messages are returned).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas (Tom) HOLLWEG can be reached on (571) 270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew Jordan/
Primary Examiner, Art Unit 2883
V: (571) 270-1571 (Pacific time)
F: (571) 270-2571
October 22, 2022